Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 15 are allowable over the prior art of record for their specific recitations of elements involved in a method, a system, and a non-transitory computer readable medium for collision behavior recognition and avoidance, among other limitaitons, “wherein the vehicle system provides collision avoidance guidance based on s)training data provided by one or more simulators including simulations of mobile and/or stationary objects interacting with each other and predicted future movement/trajectory of the mobile and/or stationary objects, and 2) training data based on behaviors of drivers operating a training vehicle comprising actions taken in response to the drivers' operation of the training vehicle in response to the one or more mobile and/or stationary objects and driving modes for the training vehicle”.
The closest prior art is Zhang et al. (Pub. No.: US 2019/0072965 A1) which discloses receiving training data for training a trajectory prediction module, but fails to teach the above features, particularly the simulations of mobile and/or stationary objects.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bahgat et al. (Pub. No.: US 2017/0166123 A1) discloses modeling objects such as a moving ball for training a collision avoidance system, but fails to teach the above features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387. The examiner can normally be reached M-F 8:00am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662